                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

TROY HEATHMAN,                               )
                                             )
           Plaintiff,                        )
                                             )
      v.                                     )     No. 4:18 CV 720 RWS
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of                       )
Social Security,                             )
                                             )
           Defendant.                        )

                         MEMORANDUM AND ORDER
      For the reasons stated in defendant’s motion to reverse and remand,

      IT IS HEREBY ORDERED that defendant’s motion to reverse and remand

[23] is granted, the decision of the Commissioner is reversed under sentence four

of 42 U.S.C. § 405(g), and this case is remanded for further proceedings.

      A separate Judgment is entered herewith.




                                        _________________________________
                                        RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE

Dated this 15th day of January, 2019.
